Per Curiam.
This matter was submitted to the court after Donald Flamme, a stockholder of Flamme Brothers, Inc., appealed from an order of the district court approving the “Final Report of Receiver” of that corporation in a proceeding filed by plaintiff, Velma Dickie, seeking involuntary dissolution of defendant corporation under Neb. Rev. Stat. § 21-2096 (Reissue 1991).
Examination of the transcript, the bill of exceptions, and the briefs of the parties shows that those documents do not furnish enough information, or explanation, to enable the court to determine whether the district court’s order approving the final report should be affirmed.
Accordingly, the cause is remanded to the district court for Dodge County, Nebraska, for further proceedings. The district court shall require the appointed receiver to file, within 30 days, an inventory, which the receiver was ordered to conduct within 30 days of his appointment on September 22, 1987. The inventory shall list all real and personal property owned by the corporation as of the date of the receiver’s appointment, together with the value of the assets listed and a statement of all mortgages and security interests in the items of property. The inventory shall be submitted under oath and positively verified by the receiver.
The district court shall then require the receiver to file an amended final report identifying the source of money received *67and the property for which the money was paid and also identifying the reason for the payments made. The final report shall be in such form that the trial court and any reviewing court can readily understand what had occurred in connection with the corporation’s property up to the date of the filing of the report. The report shall be submitted under oath, positively verified by the receiver.
In this connection, the record shows that the receiver has received $18,000 for 83.75 hours of work, or approximately $215 per hour. It shall be ordered by the district court that the inventory and amended final report be prepared and filed by the receiver without further cost to Flamme Brothers or other parties to the action.
The district court shall conduct a hearing, after notice, to determine if the amended final report should be approved, and, if so, the receiver’s bond should be exonerated and Flamme Brothers dissolved.
Reversed and remanded.